Case 1:09-cr-00192-LAP Document 96 Filed 11/19/19 Page1of1

Law Office of Donald Yannella, P.C.
Member of NY & NJ Bars
Tel: (212) 226-2883
Fax: (646) 430-8379
Email: nynjcrimlawyer@gmail.com

 

70 Grand Avenue formance arse ee eee trio 233 Broadway, Suite 2370
River Edge, NJ 07661 USEEC Smiey ; New York, NY 10279

in nr (Preferred mailing address)

 

“SSA BPN YET ops
? a 4 Sede

 

 

 

ATE FILED: \WOQO-10 November 19, 2019

 

 

 

Hon. Loretta A. Preska

Daniel P. Moynthan United States Courthouse
500 Pear! Street

New York, NY 10007

Re: United States v. Percell Leibert
09 Cr. 192 (LAP}

Dear Judge Preska:

Without objection from the Government, I respectfully request that this matter be
adjourned to December 4, 2019, at 1 PM, for sentencing on specifications one and two, Mr.
Leibert pleaded guilty to those two specifications on October 10, 2019. I request permission to
file a sentencing memorandum by November 26, 2019,

Mr. Leibert continues to consent to detention without prejudice, as he has done since his
presentment before the Magistrate Judge on November 6, 2019. On that date, he self-
surrendered and was arraigned before the Magistrate Judge on the fifth specification.

He also requests that any time be excluded for purposes of speedy trial on the remaining

specifications. Mr. Leibert prefers to be sentenced on specifications one and two, rather than
proceeding on a hearing on specifications three through five.

Sincerely,

SYRICT JULGE

i/[20o[t?7

 

Donald J. Yannella, Esq.

 

 
